UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-08268 Firsthand Funds (Exact name of registrant as specified in charter) 150 Almaden Blvd, Suite 1250 San Jose, CA95113 (Address of principal executive offices) (Zip code) SiVest Group, Incorporated 150 Almaden Blvd, Suite 1250 San Jose, CA95113 (Name and address of agent for service) registrant's telephone number, including area code:(408) 624-9527 Date of fiscal year end: December 31 Date of reporting period: December 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. CONTENTS Performance Summary 2 President’s Letter 4 Shareholder Fee Example 6 Performance and Portfolio Discussion 8 Audit Letter 16 Portfolio of Investments 17 Statements of Assets and Liabilities 25 Statements of Operations 26 Statements of Changes in Net Assets 27 Statement of Cash Flows 29 Financial Highlights 30 Notes to Financial Statements 32 Additional Information 52 PERFORMANCE SUMMARY Period Returns (Average Annual Total Returns as of 12/31/10) EXPENSE FUND 1-YEAR 3-YEAR 5-YEAR 10-YEAR RATIO Firsthand Technology Value Fund® -5.74% -13.74% -2.91% -9.03% 1.85% Firsthand Technology Leaders Fund 8.42% -3.50% 1.80% -4.79% 1.85% Firsthand Technology Opportunities Fund* 29.27% 9.01% 12.22% -0.91% 1.85% Firsthand Alternative Energy Fund -9.24% -12.60% • • 2.09% NASDAQ Composite Index 18.16% 1.02% 4.71% 1.43% • S&P 500 Index 15.09% -2.84% 2.29% 1.41% • WilderHill Clean Energy Index -4.75% -28.05% • • • Returns assume reinvestment of all dividends and distributions but do not reflect the impact of taxes. The performance data quoted represent past performance. Past performance cannot guarantee future results, and current performance may be lower or higher than the performance quoted. Both the return from and the principal value of an investment in the Funds will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. To obtain performance as of the most recent month-end, please contact Firsthand Funds by calling 1.888.884.2675 or go to www.firsthandfunds.com. The NASDAQ Composite Index (NASDAQ) is a capitalization-weighted index of all common stocks listed with NASDAQ. The Standard & Poor’s 500 Index (S&P 500) is a market-weighted index of 500 stocks of well-established companies. Each index represents an unmanaged, broad-based basket of stocks. These indices are typically used as benchmarks for overall market performance. The WilderHill Clean Energy Index is a market-weighted index of 40 companies in the cleaner fuel, energy conversion, energy storage, greener utilities, power delivery and conservation, and renewable energy harvesting sectors. You cannot invest directly in an index. * Prior to May 1, 2010, Firsthand Technology Opportunities Fund was named Firsthand e-Commerce Fund. 2 2010 Annual Report Returns Since Inception (Average Annual Total Returns as of 12/31/10) AVERAGE WILDERHILL ANNUAL NASDAQ CLEAN TOTAL COMPOSITE S&P 500 ENERGY FUND RETURNS INDEX INDEX INDEX Firsthand Technology Value Fund® (5/20/94) 9.22% 8.70% 8.30% • Firsthand Technology Leaders Fund (12/10/97) 5.85% 4.47% 3.77% • Firsthand Technology Opportunities Fund (9/30/99) -4.31% 0.34% 1.64% • Firsthand Alternative Energy Fund (10/29/07) -9.55% • -4.04% -24.77% The Funds may invest in foreign securities, which may be subject to greater risks than investing in domestic securities. Because the Funds are not diversified, they can take larger positions in fewer companies, increasing their risk profile. The Funds invest in several industries within the technology sector and the relative weightings of these industries in a Fund’s portfolio may change at any time. Holdings by Industry - % of Net Assets (as of 12/31/10) FIRSTHAND FIRSTHAND FIRSTHAND FIRSTHAND TECHNOLOGY TECHNOLOGY TECHNOLOGY ALTERNATIVE INDUSTRY VALUE FUND LEADERS FUND OPPORTUNITIES FUND ENERGY FUND Advanced Materials 8.0% 6.0% • 7.7% Basic Materials • • • 1.2% Battery 3.7% • 1.2% 4.9% Building Automation • • • 1.4% Business Services • • 4.4% • Communications 3.1% • 1.9% • Communications Equipment 9.7% 13.9% 4.0% • Computer • 11.6% 3.0% • Computer-Integrated 0.3% • • • Consumer Electronics 2.7% • 2.0% • Data Processing/Management • • 0.7% • Defense & Aerospace 2.7% • • • Electronics Manufacturing Services 0.3% • • • Energy Efficiency 3.5% • • 9.0% Environmental Services • • • 1.8% Industrials • • • 1.8% Intellectual Property 2.7% • • • Internet 4.0% 6.2% 25.4% • Internet Security 4.1% 4.0% 3.8% • Networking 4.7% 3.0% 2.1% • Other • • 2.6% • Other Electronics 6.4% 12.7% 6.9% 6.7% Peripherals • • 1.0% • Photonics 2.9% • • • Power Conversion/Supply Equipment • • • 2.7% Renewable Energy 7.0% 1.1% 2.9% 53.3% Semiconductor Equipment • 1.7% 0.4% • Semiconductors 17.8% 16.8% 10.0% 7.5% Services 0.1% • 1.0% • Software 3.5% 13.3% 11.2% • Net Other Assets and Liabilities 12.8% 9.7% 15.5% 2.0% www.firsthandfunds.com 3 PRESIDENT’S LETTER Fellow Shareholders, Following an up-and-down first half of the year, U.S. equity markets began a steady ascent in August 2010 and finished the year with solid gains. While effects of the recession remain, notably high unemployment and a weak housing market, we are thankful that talk of a “double-dip” recession has faded. As confidence in the economy increased, investors began to seek out growth and the potential for greater capital appreciation by shifting money from low-yield treasuries and bonds to growth-oriented equities. This represented a significant reversal of the “flight to safety” trend that had gripped the markets for the previous two years. Technology stocks have fared well in this market environment, as many high-tech firms have successfully demonstrated revenue and earnings growth over the past two years. Firsthand Funds returned mixed results in 2010. On the plus side, Firsthand Technology Opportunities Fund dramatically outperformed its benchmarks, posting a gain of 29.27%, versus 15.09% for the S&P 500 Index and 18.16% for the NASDAQ Composite Index. Unfortunately, we cannot say the same for our other funds. I am disappointed to report that our other technology funds, Firsthand Technology Value Fund and Firsthand Technology Leaders Fund, underperformed their benchmarks in 2010, and although Firsthand Alternative Energy Fund gained nearly 19% in the second half of the year, it underperformed the WilderHill Clean Energy Index and the broad market. For additional data and discussion of the individual funds’ performance, please turn to the Performance and Portfolio Discussions beginning on page 8. Technology Any review of the tech sector in 2010 has to start with Apple (AAPL). The iPhone continues to be the benchmark in the smartphone market since transforming the business with its revolutionary hardware, software, and App Store. Apple’s 2010 launch of the iPad tablet computer has similarly changed the game in the portable computer market, and may have some consumers wondering whether they even need a PC anymore.Companies that hitched their wagons to the iPhone and iPad, including ARM Holdings (ARMH), Citrix Systems (CTXS), and SkyWorks Solutions (SWKS) also had a very good year. Consumers also appear to be reassessing the need for their cable/satellite TV providers. Cable TV operators began suffering significant subscriber losses in 2010. While the jury is still out as to all the reasons why, rapidly improving access to online content has clearly opened the eyes of more and more consumers. The rapid growth of Netflix’s streaming service, for example, highlighted consumers’ newfound range of choices. In addition to Netflix, which had a blockbuster year, other companies benefitting from this trend include Akamai (AKAM) and Amazon (AMZN), and many fascinating Silicon Valley start-ups. It was a challenging year for many household names in the tech sector, including Microsoft (MSFT), Intel (INTC), Seagate (STX), and Nokia (NOK). For years we have noted the difficulty that companies such as these face in either finding new growth markets or in reigniting growth through innovation. Though still generating impressive cash flows, all are widely regarded as having been left behind by the latest trends in tablet computers, smartphones, and cloud computing. The PC market, for example, is still huge, but clearly mature and no longer the epicenter of new ideas. The incumbency advantages that worked so well in the past for Microsoft and Intel are largely irrelevant when it comes to smartphones and tablets. 4 2010 Annual Report Nonetheless, Microsoft’s Kinect gaming technology was a clear standout at the recent Consumer Electronics Show in Las Vegas. Just as Nintendo’s Wii revolutionized the game console with its then-unique motion controller, the Kinect has the potential to change the “man/machine interface” in the gaming industry and beyond. It is easy to envision many applications for the Kinect’s advanced gesture recognition technology all around you. Alternative Energy One consequence of the great recession was a pause in the growth of world-wide energy consumption. The macro headwinds combined with tight credit conditions to slow what had been an explosive growth story for alternative energy. Still, 2010 was yet another record year for solar photovoltaic shipments – a testament to the power of the underlying trend. Total installed wind power capacity continues to grow strongly on a global basis, though analysts estimate that capacity added in 2010 fell just short of what was added in 2009. During 2010, China took the lead in installed wind capacity, surpassing the U.S. with 41.8 gigawatts (GW). U.S. installations were hampered by the lack of clarity over government financial support of wind power. Looking Forward While we are happy to see equity markets moving toward a more “normal” state, we note the continued scarcity of tech IPOs with some concern. Until recently, this was the great untold story about what wasn’t happening. Lately, Facebook has grabbed most of the headlines, but it’s just the most prominent example of an increasingly common story: successful companies are taking a long, skeptical look at the decision to go public. Avoiding or delaying an IPO may be in the best interest of a young company, but the trend has resulted in a challenging environment in which mutual funds are denied the opportunity to invest in some of today’s most innovative and exciting companies. In all, 2010 was a very good year for technology stocks, though we regret that only one of our funds fully capitalized on the opportunities. It is our belief that, from a macro standpoint, the worst is behind us, and that the next three to five years should be characterized by a robust recovery. But it is not just the improving economy that makes us optimistic. It is the emergence of several powerful new trends that we expect will provide us with exceptional growth opportunities for years to come. Think of it this way, today you may feel dependent on your PC, your cable company, and your debit card. Each of those dependencies is about to be broken, as you become a “networked consumer.” Armed with a smartphone, a tablet computer, or just looking at your Internet-connected TV, you’ll shed the constraints of the intermediaries, and connect yourself to what you need. At Firsthand, our task is to identify and understand the companies at the forefront of those changes – and make that work for each of you. Thank you for your support. Sincerely, Kevin Landis President, Firsthand Funds www.firsthandfunds.com 5 SHAREHOLDER FEE EXAMPLE Example — In general, mutual fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads), redemption fees, and exchange fees; and (2) ongoing costs, including management fees, 12b-1 distribution and service fees, non-12b-1 service fees, and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. Note that Firsthand Funds (“Trust”) does not charge transaction fees for 12b-1 distribution and service fees, though you may incur transaction fees if you purchase shares through a broker. The example on the following page is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from July 1, 2010 through December 31, 2010. Actual Expenses — The section of the table at right entitled “Actual” provides information about actual account values and actual expenses. You may use this information, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the section entitled “Actual” under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If your account is an IRA or other tax-qualified savings plan, your expenses may also have included a $10 annual fee. In either case, the amount of any fee paid through your account would increase the estimate of expenses you paid during the period and decrease your ending account value. Hypothetical Example for Comparison Purposes — The section of the table at right entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on a Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate your actual ending account balance or the expenses you paid for the period. However, you may use this information to compare the ongoing costs of investing in the Trust to other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. As in the case of the actual expense example, if your account is subject to an IRA fee, the amount of the fee paid through your account would increase the hypothetical expenses you would have paid during the period and decrease the hypothetical ending account value. Please note that the expenses shown in the table at right are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. The examples also assume all dividends and distributions have been reinvested. 6 2010 Annual Report Firsthand Technology Value Fund BEGINNING ENDING EXPENSES PAID ACCOUNT VALUE ACCOUNT VALUE DURING PERIOD* ANNUALIZED 7/1/10 12/31/10 7/1/10 - 12/31/10 EXPENSE RATIO Actual 1.95% Hypothetical** 1.95% Firsthand Technology Leaders Fund BEGINNING ENDING EXPENSES PAID ACCOUNT VALUE ACCOUNT VALUE DURING PERIOD* ANNUALIZED 7/1/10 12/31/10 7/1/10 - 12/31/10 EXPENSE RATIO Actual 1.85% Hypothetical** 1.85% Firsthand Technology Opportunities Fund BEGINNING ENDING EXPENSES PAID ACCOUNT VALUE ACCOUNT VALUE DURING PERIOD* ANNUALIZED 7/1/10 12/31/10 7/1/10 - 12/31/10 EXPENSE RATIO Actual 1.85% Hypothetical** 1.85% Firsthand Alternative Energy Fund BEGINNING ENDING EXPENSES PAID ACCOUNT VALUE ACCOUNT VALUE DURING PERIOD* ANNUALIZED 7/1/10 12/31/10 7/1/09 - 12/31/10 EXPENSE RATIO Actual 1.98% Hypothetical** 1.98% * Expenses are calculated by multiplying the Fund’s annualized expense ratio listed above by the average account value over the period and multiplying that number by 184/365 (to reflect the one-half year period). ** 5% return per year before expenses. The expenses shown in the table do not reflect any fees that may be charged to you by brokers, financial intermediaries, or other financial institutions. www.firsthandfunds.com 7 FIRSTHAND TECHNOLOGY VALUE FUND Performance and Portfolio Discussion How did the Fund perform in 2010? Firsthand Technology Value Fund (TVFQX) posted a loss of 5.74%, versus a 18.16% increase for the NASDAQ Composite Index and a 15.09% gain for the S&P 500 Index. For the six months ended December 31, 2010, Firsthand Technology Value Fund rose 8.46% as compared to 26.52% and 23.26% increases for the NASDAQ and the S&P 500 indices, respectively. Which industries had the greatest impact on the Fund’s performance? As of December 31, 2010, semiconductors and communications equipment represented the portfolio’s largest weightings, followed by holdings in the advanced materials and renewable energy industries. The portfolio’s exposure to the renewable energy and consumer electronics industries contributed most to the Fund’s underperformance versus its benchmarks in 2010. Which individual holdings were the largest contributors to the Fund’s performance? One of the Fund’s top contributors for the year was online movie rental giant Netflix (NFLX), which returned 218.93% in 2010. However, we believe the stock has become overvalued and closed out our position in early December. The Fund’s investment in VeriFone (PAY) was another significant contributor to performance, as the market for smart point-of-sale terminals continued to grow strongly. VeriFone shares more than doubled in 2010, finishing the year up 135.41%. In March, fabless semiconductor company Techwell was acquired by Intersil (ISIL). Intersil’s acquisition price represented a 49% premium over Techwell’s market value at the time, making the company a significant contributor to Fund performance for the period. We sold the Intersil shares upon the completion of the transaction. Communications chip-maker Broadcom, which enjoys a strong competitive position in the smartphone market, benefitted from the continued success of Apple (AAPL) in 2010. Broadcom’s (BCRM) third-quarter earnings showed a 44% jump in profits, with management offering stronger-than-expected guidance, which helped shares end the year up 39.65%. Other companies contributing positively to performance in 2010 included Entropic Communications (ENTR), maker of chipsets for multi-room DVR use, which finished the year up 293.49%; optical equipment maker Newport Corp. (NEWP), up 89.66%; and hard-disk equipment manufacturer Intevac (IVAC), up 22.14%. Which holdings were the greatest detractors from the Fund’s performance? The Fund’s top detractors were both privately held companies in the solar energy market. The largest detractor was Silicon Genesis, a company that has developed a unique technology for manufacturing silicon wafers at a much lower cost than conventional means. Declining silicon costs have created a more challenging environment for the company. SoloPower is a thin-film solar company. The value of our investment in the company declined in 2010, reflecting the changing dynamics of the solar market. Another poor performer for the Fund in 2010 was electronic television programming giant TiVo (TIVO), which fell sharply in late 2010 on news of worse-than-expected losses in Q3 and an announcement that even larger losses would follow in Q4. The company’s stock finished the year down 15.23%. Echelon Corp. (ELON), maker of networking technology for automation systems, had a rocky year, starting out with poor Q4 2009 results that sent the stock down 10% in February. The stock finished the year down 11.85%. 8 2010 Annual Report Fund Performance and Holdings Information (as of 12/31/10) Firsthand Technology Value Fund vs. Market Indices FIRSTHAND TECHNOLOGY NASDAQ S&P 500 VALUE FUND COMPOSITE INDEX INDEX Since Inception (5/20/94) 9.22% 8.70% 8.30% 10-Year -9.03% 1.43% 1.41% 5-Year -2.91% 4.71% 2.29% 3-Year -13.74% 1.02% -2.84% 1-Year -5.74% 18.16% 15.09% Growth of a Hypothetical $10,000 Investment Returns assume reinvestment of all dividends and distributions but do not reflect the impact of taxes. The performance data quoted represent past performance. Past performance cannot guarantee future results, and current performance may be lower or higher than the performance quoted. Both the return from and the principal value of an investment in the Fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. To obtain performance as of the most recent month-end, please contact Firsthand Funds by calling 1.888.884.2675 or go to www.firsthandfunds.com. Holdings by Industry* Top 10 Holdings** % Net Assets % Net Assets Semiconductors 17.8% QUALCOMM, Inc. 6.8% Communications Equipment 9.7% Intevac, Inc. 6.2% Advanced Materials 8.0% Broadcom Corp., Class A 5.1% Renewable Energy 7.0% Intel Corp. 4.8% Other Electronics 6.4% Cisco Systems, Inc. 4.7% Networking 4.7% McAfee, Inc. 4.1% Internet Security 4.1% Corning, Inc. 3.9% Internet 4.0% A123 Systems, Inc. 3.7% Battery 3.7% Echelon Corp. 3.5% Energy Efficiency 3.5% ZTE Corp. 3.0% Software 3.5% Communications 3.1% Photonics 2.9% Consumer Electronics 2.7% Defense & Aerospace 2.7% Intellectual Property 2.7% Computer - Integrated 0.3% Electronics Manufacturing Services 0.3% Services 0.1% Net Other Assets and Liabilities 12.8% * Based on percentage of net assets as of 12/31/10. ** Top 10 stock holdings total 45.8% of net assets. These holdings are current as of 12/31/10, and may not be representative of current or future investments. www.firsthandfunds.com 9 FIRSTHAND TECHNOLOGY LEADERS FUND Performance and Portfolio Discussion How did the Fund perform in 2010? Firsthand Technology Leaders Fund (TLFQX) posted a gain of 8.42%, versus a 18.16% increase for the NASDAQ Composite Index and a 15.09% gain for the S&P 500 Index. For the six months ended December 31, 2010, Firsthand Technology Leaders Fund rose 14.98% as compared to 26.52% and 23.26% increases for the NASDAQ and the S&P 500 indices, respectively. Which industries had the greatest impact on the Fund’s performance? As of December 31, 2010, semiconductors and communications equipment represented the portfolio’s largest weightings, followed by holdings in the software and other electronics industries. The portfolio’s exposure to the renewable energy and software industries contributed most to the Fund’s underperformance versus its benchmarks in 2010. Which individual holdings were the largest contributors to the Fund’s performance? The Fund’s top contributor for the year was flash memory maker SanDisk (SNDK), which ended the period up 71.99%. Prospects for flash memory are improving, thanks to the popularity of smartphones, tablets, and solid-state drives (SSDs) in computing applications. Another top performer for the Fund in 2010 was Apple (AAPL), which had phenomenal success with the launch of its iPad. Apple stock was up 53.07% in 2010. The Fund’s investment in VeriFone (PAY) was another significant contributor to performance, as the market for smart point-of-sale terminals continued to grow strongly. The provider of electronic payment systems already has significant market share in the U.S. and has been seeking to expand its presence into Europe. In November, the company announced an agreement to acquire competitor Hypercom as well as its intention to form a strategic partnership with Dutch digital security company Gemalto (no U.S. symbol). VeriFone shares more than doubled in 2010, finishing the year up 135.41%. Other top contributors to Fund performance included security company McAfee (MFE), which gained 14.15%; and telecommunications giant LM Ericsson (ERIC), a major infrastructure supplier for Verizon (VZ), which is gearing up for the iPhone. Ericsson finished the year up 27.83%. Which holdings were the greatest detractors from the Fund’s performance? Suntech Power Holdings (STP) suffered in 2010 from excess supply and falling prices in the solar panel market. Additionally, cuts to solar feed-in tariffs in Germany and Spain soured solar demand expectations and hit most solar stocks hard in 2010. Suntech was no exception, finishing the year down 16.63%. Shares of Adobe (ADBE) were down throughout most of 2010, then rebounded slightly toward year-end to finish lower by 16.31%. The software giant has been in a protracted battle with Apple (AAPL) over the latter’s refusal to include Flash support on its mobile devices including the iPad, iPhone, and iPod. In addition, Apple announced in April that it would not allow developers to write programs for Apple products using Adobe software. Nokia (NOK) finished the period down 15.48% due in large part to the company’s lack of competitive offerings in the smartphone segment, and the replacement of its CEO in September. 10 2010 Annual Report Fund Performance and Holdings Information (as of 12/31/10) Firsthand Technology Leaders Fund vs. Market Indices FIRSTHAND TECHNOLOGY NASDAQ S&P 500 LEADERS FUND COMPOSITE INDEX INDEX Since Inception (12/10/97) 5.85% 4.47% 3.77% 10-Year -4.79% 1.43% 1.41% 5-Year 1.80% 4.71% 2.29% 3-Year -3.50% 1.02% -2.84% 1-Year 8.42% 18.16% 15.09% Growth of a Hypothetical $10,000 Investment Returns assume reinvestment of all dividends and distributions but do not reflect the impact of taxes. The performance data quoted represent past performance. Past performance cannot guarantee future results, and current performance may be lower or higher than the performance quoted. Both the return from and the principal value of an investment in the Fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. To obtain performance as of the most recent month-end, please contact Firsthand Funds by calling 1.888.884.2675 or go to www.firsthandfunds.com. Holdings by Industry* Top 10 Holdings** % Net Assets % Net Assets Semiconductors 16.8% Apple, Inc. 10.4% Communications Equipment 13.9% SanDisk Corp. 7.1% Software 13.3% QUALCOMM, Inc. 6.9% Other Electronics 12.7% Intel Corp. 6.3% Computer 11.6% Google, Inc., Class A 6.2% Internet 6.2% Corning, Inc. 6.0% Advanced Materials 6.0% VeriFone Holdings, Inc. 5.8% Internet Security 4.0% McAfee, Inc. 3.9% Networking 3.0% LM Ericsson Telephone Co. 3.9% Semiconductor Equipment 1.7% Microsoft Corp. 3.9% Renewable Energy 1.1% Net Other Assets and Liabilities 9.7% * Based on percentage of net assets as of 12/31/10. ** Top 10 stock holdings total 60.4% of net assets. These holdings are current as of 12/31/10, and may not be representative of current or future investments. www.firsthandfunds.com 11 FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND Performance and Portfolio Discussion How did the Fund perform in 2010? Firsthand Technology Opportunities Fund (TEFQX), formerly called Firsthand e-Commerce Fund, posted a gain of 29.27%, versus a 18.16% increase for the NASDAQ Composite Index and a 15.09% gain for the S&P 500 Index. For the six months ended December 31, 2010, Firsthand Technology Opportunities Fund rose 25.26% as compared to 26.52% and 23.26% increases for the NASDAQ and the S&P 500 indices, respectively. Which industries had the greatest impact on the Fund’s performance? As of December 31, 2010, Internet and software industries represented the portfolio’s largest weightings, followed by holdings in the semiconductor and other electronics industries. The portfolio’s exposure to the Internet industry contributed most to the Fund’s outperformance versus its benchmarks in 2010. Which individual holdings were the largest contributors to the Fund’s performance? Two of the Fund’s top contributors for the year were based in China: 51job Inc. (JOBS), a human resources service company that sells recruitment advertising space in print publications and online, and search engine Baidu (BIDU). The booming Chinese economy helped lift 51job 177.00% and Baidu 134.75% in 2010. The Fund’s investment in VeriFone (PAY) was another significant contributor to performance, as the market for smart point-of-sale terminals continued to grow strongly. VeriFone shares more than doubled in 2010, finishing the year up 135.41%. Another of the Fund’s top contributors for the year was online movie rental giant Netflix (NFLX), which returned 218.93% in 2010. The company saw an average net increase of 1.9 million subscribers per quarter in 2010, and we believe that trend will continue in 2011 as Netflix adds additional streaming capabilities to its product offerings. However, we believe the stock has become overvalued and closed out our position in early December. Shutterfly (SFLY), which offers a place for users to host photos as well as put them on merchandise like mugs, calendars, and mousepads has benefitted from the growth in popularity of online photo sharing and finished the period up 95.90%. Another top contributor for the Fund in 2010 was Apple (AAPL), which had phenomenal success with the launch of its iPad. Apple stock was up 53.07% in 2010. Which holdings were the greatest detractors from the Fund’s performance? Data center specialist Equinix (EQIX) fell 33% in October after lowering its full-year sales forecast, but recovered slightly to finish down 23.45%. Beijing-based Shanda Interactive Entertainment (SNDA), which specializes in developing and operating online games in China, was down 24.65% in 2010. The company’s fundamentals are strong and online gaming is increasingly popular in China and Shanda is one of the top three players in the space. However, Shanda’s latest generation of games didn’t live up to the expectations set by the previous one. 12 2010 Annual Report Fund Performance and Holdings Information (as of 12/31/10) Firsthand Technology Opportunities Fund vs. Market Indices FIRSTHAND TECHNOLOGY NASDAQ S&P 500 OPPORTUNITIES FUND COMPOSITE INDEX INDEX Since Inception (9/30/99) -4.31% 0.34% 1.64% 10-Year -0.91% 1.43% 1.41% 5-Year 12.22% 4.71% 2.29% 3-Year 9.01% 1.02% -2.84% 1-Year 29.27% 18.16% 15.09% Growth of a Hypothetical $10,000 Investment Returns assume reinvestment of all dividends and distributions but do not reflect the impact of taxes. The performance data quoted represent past performance. Past performance cannot guarantee future results, and current performance may be lower or higher than the performance quoted. Both the return from and the principal value of an investment in the Fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. To obtain performance as of the most recent month-end, please contact Firsthand Funds by calling 1.888.884.2675 or go to www.firsthandfunds.com. Holdings by Industry* Top 10 Holdings** % Net Assets % Net Assets Internet 25.4% McAfee, Inc. 3.8% Software 11.2% Baidu, Inc. - SP ADR 3.7% Semiconductors 10.0% 51job, Inc. - ADR 3.5% Other Electronics 6.9% VeriFone Systems, Inc. 3.2% Business Services 4.4% DG FastChannel, Inc. 3.1% Communications Equipment 4.0% Apple, Inc. 3.0% Internet Security 3.8% Google, Inc., Class A 2.8% Computer 3.0% Cavium Networks, Inc. 2.7% Renewable Energy 2.9% PowerShares QQQ 2.6% Other 2.6% Akamai Technologies, Inc. 2.6% Networking 2.1% Consumer Electronics 2.0% Communications 1.9% Battery 1.2% Peripherals 1.0% Services 1.0% Data Processing/Management 0.7% Semiconductor Equipment 0.4% Net Other Assets and Liabilities 15.5% * Based on percentage of net assets as of 12/31/10. ** Top 10 stock holdings total 31.0% of net assets. These holdings are current as of 12/31/10, and may not be representative of current or future investments. www.firsthandfunds.com 13 FIRSTHAND ALTERNATIVE ENERGY FUND Performance and Portfolio Discussion How did the Fund perform in 2010? Firsthand Alternative Energy Fund (ALTEX) posted a loss of 9.24%, versus a 4.75% loss for the WilderHill Clean Energy Index and a 15.09% gain for the S&P 500 Index. For the six months ended December 31, 2010, Firsthand Alternative Energy Fund rose 18.79% as compared to 26.24% and 23.26% increases for the WilderHill Clean Energy and the S&P 500 indices, respectively. Which industries had the greatest impact on the Fund’s performance? As of December 31, 2010, renewable energy and energy efficiency represented the portfolio’s largest weightings, followed by holdings in the advanced materials and semiconductorindustries. The portfolio’s exposure to the renewable energy industry contributed most to the Fund’s underperformance versus its benchmarks in 2010. Which individual holdings were the largest contributors to the Fund’s performance? Performance of solar companies was mixed in 2010, with a few contributing positively to Fund performance and others detracting from it. Companies that did well were those that benefitted from the growth of the industry, while being shielded from the intense price pressure in the solar panel market. Equipment companies GT Solar, Amtech Systems, and Meyer Burger are three examples. The Fund’s top contributor for the year was GT Solar International (SOLR). The company won several large orders, including a $24 million ingot-making equipment contract from Trina Solar (TSL.N) in China. The company finished the year up 64.03%. Amtech Systems (ASYS), a maker of solar diffusion furnaces used in the production of solar cells, experienced strong demand in 2010, and finished the period up 127.19%. Meyer Burger Technology (no U.S. symbol), which provides manufacturing equipment to the solar industry, received a record order in March worth roughly $260 million dollars that helped lead the company’s shares up 22.08% in 2010. Chinese solar company JA Solar Holdings (JASO) also did well in 2010 (up 21.40%), thanks in part to a $4.4 billion loan from the Chinese government to help increase the company’s production capacity. Which holdings were the greatest detractors from the Fund’s performance? Vestas Wind Systems (VWSYF.PK), a giant European supplier of wind turbines, fell 48.43% during the period. Delays in Vestas shipments to the U.S., Germany, and Spain meant that the company could not recognize a significant amount of revenue until 2011. A variety of factors contributed to a challenging year for solar companies. Chinese manufacturers are flooding the market with cheap solar panels, which is putting tremendous downward pressure on prices worldwide.Uncertainty surrounding feed-in tariffs in Europe compounded investor worries. Several solar companies contributed to Fund underperformance this year, including Suntech Power Holdings (STP), which was down 51.83%. Canadian Solar (CSIQ) saw its shares slip mid-way through the year when the SEC launched an investigation into the company’s reported 2009 Q4 sales. Combined with poor earnings, the investigation helped push Canadian Solar down 57.01% for the year. Two other solar companies that had a negative impact on performance were SunPower Corp. (SPWRB), down 40.72%, and Yingli Green Energy Holding Co. (YGE), down 37.51%. 14 2010 Annual Report Fund Performance and Holdings Information (as of 12/31/10) Firsthand Alternative Energy Fund vs. Market Indices FIRSTHAND ALTERNATIVE WILDERHILL S&P 500 ENERGY FUND CLEAN ENERGY INDEX INDEX Since Inception (10/29/07) -9.55% -24.77% -4.04% 3-Year -12.60% -28.05% -2.84% 1-Year -9.24% -4.75% 15.09% Growth of a Hypothetical $10,000 Investment Returns assume reinvestment of all dividends and distributions but do not reflect the impact of taxes. The performance data quoted represent past performance. Past performance cannot guarantee future results, and current performance may be lower or higher than the performance quoted. Both the return from and the principal value of an investment in the Fund will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. To obtain performance as of the most recent month-end, please contact Firsthand Funds by calling 1.888.884.2675 or go to www.firsthandfunds.com. Holdings by Industry* Top 10 Holdings** % Net Assets % Net Assets Renewable Energy 53.3% JA Solar Holdings Co., Ltd. - ADR 7.6% Energy Efficiency 9.0% GT Solar International, Inc. 6.5% Advanced Materials 7.7% Meyer Burger Technology AG 5.3% Semiconductors 7.5% A123 Systems, Inc. 4.9% Other Electronics 6.7% Intevac, Inc. 4.2% Battery 4.9% Power Integrations, Inc. 3.9% Power Conv./Supply Equipment 2.7% SunPower Corp. , Class B 3.6% Industrials 1.8% Rubicon Technology, Inc. 3.6% Environmental Services 1.8% Echelon Corp. 3.4% Building Automation 1.4% Yingli Green Energy Holding Co. - ADR 3.3% Basic Materials 1.2% Net Other Assets and Liabilities 2.0% * Based on percentage of net assets as of 12/31/10. ** Top 10 stock holdings total 46.3% of net assets. These holdings are current as of 12/31/10, and may not be representative of current or future investments. www.firsthandfunds.com 15 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Trustees Firsthand Funds, San Jose, California We have audited the accompanying statements of assets and liabilities of Firsthand Funds (the “Funds”), comprising respectively, the Firsthand Technology Value Fund, Firsthand Technology Leaders Fund, Technology Opportunities Fund and Firsthand Alternative Energy Fund, including the portfolios of investments as of December 31, 2010, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, the statement of cash flows (with respect to the Firsthand Technology Fund) for the year then ended and the financial highlights for the periods indicated thereon.These financial statements and financial highlights are the responsibility of the Funds’ management.Our responsibility is to express an opinion on those financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December 31, 2010 by correspondence with the custodian, issuers and brokers or by other appropriate auditing procedures as deemed necessary.As described in Note 5, Firsthand Technology Value Fund has restricted securities, representing 7.84% of the Fund’s net assets, that do not have market quotations readily available and are valued at their fair value as determined in good faith using procedures established by the Board of Trustees. Amounts ultimately realized from the disposal of such restricted securities may vary significantly from the fair values presented.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Firsthand Funds as of December 31, 2010, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, the statement of cash flows (with respect to the Firsthand Technology Value Fund) for the year then ended and the financial highlights for the periods indicated thereon, in conformity with accounting principles generally accepted in the United States of America. TAIT, WELLER & BAKER, LLP Philadelphia, Pennsylvania February 19, 2011 16 2010 Annual Report FIRSTHAND TECHNOLOGY VALUE FUND Portfolio of Investments (as of 12/31/10) MARKET SHARES VALUE COMMON STOCKS — 80.8% ($103,840,094) Advanced Materials — 8.0% ($10,249,152) Corning, Inc. $ MEMC Electronic Materials, Inc. * UCT Coatings, Inc., Common Stock *(1) Battery — 3.7% ($4,789,080) A123 Systems, Inc. * Communications — 3.1% ($3,975,590) Clearwire Corp., Class A * Equinix, Inc. * Communications Equipment — 9.7% ($12,511,859) QUALCOMM, Inc. ZTE Corp. Computer-Integrated — 0.3% ($394,000) Wave Systems Corp., Class A * Consumer Electronics — 2.7% ($3,412,302) TiVo, Inc. * Defense & Aerospace — 2.7% ($3,480,750) FLIR Systems, Inc. * Electronics Manufacturing Services — 0.3% ($333,902) Quanta Computer, Inc. - GDR Energy Efficiency — 3.5% ($4,479,524) Echelon Corp. * MARKET SHARES VALUE Silicon Genesis Corp., Common *(1)(2) $ Internet — 4.0% ($5,148,995) Akamai Technologies, Inc. * Ctrip.com International Ltd. - ADR * Shanda Interactive Entertainment Ltd. - ADR * Internet Security — 4.1% ($5,251,554) McAfee, Inc. * Networking — 4.7% ($6,069,000) Cisco Systems, Inc. * Other Electronics — 6.4% ($8,288,703) Intevac, Inc. * Microvision, Inc. * Photonics — 2.9% ($3,769,290) Newport Corp. * Renewable Energy — 3.4% ($4,354,000) GT Solar International, Inc. * JA Solar Holdings Co., Ltd. - ADR * Suntech Power Holdings Co., Ltd. - ADR * Semiconductors — 17.8% ($22,815,594) AXT, Inc. * Broadcom Corp., Class A Entropic Communications, Inc. * Intel Corp. Marvell Technology Group Ltd. * SanDisk Corp. * Semiconductor Manufacturing International Corp. - ADR * see accompanying notes to financial statements www.firsthandfunds.com 17 FIRSTHAND TECHNOLOGY VALUE FUND - continued Portfolio of Investments (as of 12/31/10) MARKET SHARES VALUE Synaptics, Inc. * $ Services — 0.0% ($—) Innovion Corp. *(1) 2 0 Software — 3.5% ($4,507,880) Microsoft Corp. Symantec Corp. * PREFERRED STOCK — 5.4% ($6,932,458) Intellectual Property — 1.7% ($2,215,642) Silicon Genesis Corp., Series 1-C *(1)(2) Silicon Genesis Corp., Series 1-D *(1)(2) Silicon Genesis Corp., Series 1-E *(1)(2) Silicon Genesis Corp., Series 1-F *(1)(2) Networking — 0.0% ($3,862) IP Unity, Inc., Series C *(1) IP Unity, Inc., Series E *(1) Renewable Energy — 3.6% ($4,637,131) SoloPower, Series A *(1)(2) SoloPower, Series B *(1)(2) SoloPower, Series D *(1)(2) Services — 0.1% ($75,823) Innovion Corp., Series A-1 *(1) Innovion Corp., Series A-2 *(1) Innovion Corp., Trust *(1) 1 CONVERTIBLE BOND — 1.0% ($1,250,000) PAR VALUE/ MARKET SHARES VALUE Intellectual Property — 1.0% ($1,250,000) Silicon Genesis Corp., 12% (1)(2) $ $ WARRANTS — 0.0% ($1,222) Advanced Materials — 0.0% ($753) UCT Coatings, Inc., Common Warrant (1) UCT Coatings, Inc., Common Warrant (1) 8 UCT Coatings, Inc., Common Warrant (1) Intellectual Property — 0.0% ($—) Silicon Genesis Corp., 1-E Warrant *(1)(2) 0 Silicon Genesis Corp., 1-E Warrant *(1)(2) 0 Silicon Genesis Corp., Common Warrant *(1)(2) 0 Networking — 0.0% ($69) IP Unity, Inc., E-1 Warrant *(1) 69 Renewable Energy — 0.0% ($400) SoloPower Common Stock Warrant *(1)(2) Total Investments (Cost $139,009,049) — 87.2% Other assets in excess of liabilities — 12.8% NET ASSETS — 100.0% $ * Non-income producing security. Restricted security. Affilited issuer. ADR American Depositary Receipt GDR Global Depositary Receipt see accompanying notes to financial statements 18 2010 Annual Report FIRSTHAND TECHNOLOGY LEADERS FUND Portfolio of Investments (as of 12/31/10) SHARES/ MARKET CONTRACTS VALUE COMMON STOCKS — 89.0% ($30,785,119) Advanced Materials — 6.0% ($2,073,036) Corning, Inc. $ Communications Equipment — 13.9% ($4,824,066) Nokia Corp. - ADR QUALCOMM, Inc. Telefonaktiebolaget Ericsson LM - ADR (1) Computer — 11.6% ($4,001,416) Apple, Inc. * Hewlett-Packard Co. Internet — 6.2% ($2,138,292) Google, Inc., Class A * Internet Security — 4.0% ($1,389,300) McAfee, Inc. * Networking — 3.0% ($1,043,868) Cisco Systems, Inc. * Other Electronics — 12.6% ($4,354,002) Koninklijke (Royal) Philips Electronics N.V. (1) LG Display Co., Ltd. - ADR VeriFone Holdings, Inc. * (1) Renewable Energy — 1.1% ($370,062) Suntech Power Holdings Co., Ltd. - ADR * (1) Semiconductor Equipment — 1.2% ($421,500) Applied Materials, Inc. Semiconductors — 16.1% ($5,559,017) Intel Corp. MARKET SHARES VALUE Micron Technology, Inc. * $ SanDisk Corp. * Software — 13.3% ($4,610,560) Activision Blizzard, Inc. (1) Microsoft Corp. Oracle Corp. Symantec Corp. * PURCHASED OPTIONS — 1.3% ($464,111) Communications Equipment — 0.0% ($2,947) Telefonaktiebolaget Ericsson LM - ADR Put Option, Expiring January 2011, Strike Price $10.00 Other Electronics — 0.1% ($27,000) Koninklijke (Royal) Philips Electronics N.V. Put Option, Expiring January 2011, Strike Price $30.00 VeriFone Holdings, Inc. Put Option, Expiring January 2011, Strike Price $20.00 Renewable Energy — 0.0% ($10,164) Suntech Power Holdings Co., Ltd. - ADR Put Option, Expiring January 2011, Strike Price $7.50 Semiconductor Equipment — 0.5% ($168,000) ASML Holding N.V. Call Option, Expiring January 2011, Strike Price $30.00 Semiconductors — 0.7% ($253,500) see accompanying notes to financial statements www.firsthandfunds.com 19 FIRSTHAND TECHNOLOGY LEADERS FUND - continued Portfolio of Investments (as of 12/31/10) MARKET CONTRACTS VALUE SanDisk Corp. Call Option, Expiring January 2011, Strike Price $45.00 $ Software — 0.0% ($2,500) Activision Blizzard, Inc. Put Option, Expiring January 2011, Strike Price $10.00 Total Investments (Cost $26,600,370) — 90.3% Other assets in excess of liabilities — 9.7% NET ASSETS — 100.0% $ WRITTEN OPTIONS — (3.5)% ($1,217,190) (2) Communications Equipment — (0.0)% ($7,074) Telefonaktiebolaget Ericsson LM - ADR Call Option, Expiring January 2011, Strike Price $12.50 ) MARKET CONTRACTS VALUE Other Electronics — (3.0)% ($1,032,700) Koninklijke (Royal) Philips Electronics N.V. Call Option, Expiring January 2011, Strike Price $30.00 $ ) VeriFone Holdings, Inc. Call Option, Expiring January 2011, Strike Price $20.00 ) Renewable Energy — (0.1)% ($31,416) Suntech Power Holdings Co., Ltd. - ADR Call Option, Expiring June 2011, Strike Price $9.00 ) Semiconductor Equipment — (0.0)% ($1,000) ASML Holding N.V. Put Option, Expiring January 2011, Strike Price $27.50 ) Software — (0.4)% ($145,000) Activision Blizzard, Inc. Call Option, Expiring January 2011, Strike Price $11.00 ) Total Written Options (Proceeds $543,940) $ ) * Non-income producing security. Securities held in connection with open written call and put options. Cash in the amount of $2,440,725 was segregated with the brokers to serve as collateral for written options and is included in “Other assets in excess of liabilities”. ADR American Depositary Receipt see accompanying notes to financial statements 20 2010 Annual Report FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND(1) Portfolio of Investments (as of 12/31/10) MARKET SHARES VALUE COMMON STOCKS — 81.8% ($69,802,763) Battery — 1.2% ($1,049,400) A123 Systems, Inc.* $ Business Services — 4.4% ($3,763,180) DG FastChannel, Inc.* Digital River, Inc.* Taleo Corp., Class A* Communications — 1.9% ($1,625,200) Equinix, Inc.* Communications Equipment — 4.0% ($3,413,500) Ciena Corp.* Telefonaktiebolaget Ericsson LM - ADR Computer — 3.0% ($2,580,480) Apple, Inc.* Consumer Electronics — 2.0% ($1,691,949) Shutterfly, Inc.* Data Processing/Management — 0.7% ($572,400) CommVault Systems, Inc.* Internet — 25.3% ($21,629,469) 51job, Inc. - ADR* Akamai Technologies, Inc.* Baidu, Inc. - SP ADR* comScore, Inc.* Ctrip.com International Ltd. - ADR* E-Commerce China Dangdang, Inc. - SP ADR* Giant Interactive Group, Inc. - ADR MARKET SHARES VALUE Google, Inc., Class A* $ LivePerson, Inc.* Mail.ru Group Ltd. - GDR* SINA Corp.* Tencent Holdings Ltd. ValueClick, Inc.* VistaPrint NV* Internet Security — 3.8% ($3,241,700) McAfee, Inc.* Networking — 2.1% ($1,758,500) Riverbed Technology, Inc.* Other Electronics — 6.9% ($5,922,600) Cree, Inc.* L-1 Identity Solutions, Inc.* VeriFone Systems, Inc. * Peripherals — 1.0% ($815,500) Xyratex Ltd.* Renewable Energy — 2.9% ($2,460,248) JA Solar Holdings Co., Ltd. - ADR* Suntech Power Holdings Co., Ltd. - ADR * Semiconductor Equipment — 0.4% ($310,800) FormFactor, Inc.* Semiconductors — 10.0% ($8,510,220) ARM Holdings, PLC - SP ADR Atheros Communications, Inc.* Cavium Networks, Inc.* NVIDIA Corp.* SanDisk Corp.* Skyworks Solutions, Inc.* see accompanying notes to financial statements www.firsthandfunds.com 21 FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND(1) - continued Portfolio of Investments (as of 12/31/10) SHARES/ MARKET CONTRACTS VALUE Services — 1.0% ($886,800) LogMeIn, Inc.* $ Software — 11.2% ($9,570,817) Activision Blizzard, Inc. Citrix Systems, Inc. (2)* Electronic Arts, Inc.* Fortinet, Inc.* NICE-Systems Ltd. - ADR* Novell, Inc.* Shanda Games Ltd. - SP ADR* VeriSign, Inc. EXCHANGE-TRADED FUND — 2.6% ($2,178,800) Other — 2.6% ($2,178,800) Powershares QQQ PURCHASED OPTIONS — 0.1% ($92,524) Internet — 0.1% ($83,964) Akamai Technologies, Inc. Put Option, Expiring Janauary 2011, Strike Price $46.00 Baidu, Inc. - SP ADR Put Option, Expiring January 2011, Strike Price $91.00 Semiconductors — 0.0% ($1,980) MARKET CONTRACTS VALUE SanDisk Corp. Put Option, Expiring January 2011, Strike Price $40.00 $ Software — 0.0% ($6,580) Citrix Systems, Inc. Put Option, Expiring January 2011, Strike Price $60.00 Total Investments (Cost $54,092,994) — 84.5% Other assets in excess of liabilities — 15.5% NET ASSETS — 100.0% $ WRITTEN OPTIONS — (0.1)% ($52,820) Services — (0.0)% ($1,000) OpenTable Inc. Put Option, Expiring January 2011, Strike Price $40.00 ) Software — (0.1)% ($51,820) Citrix Systems, Inc. Call Option, Expiring January 2011, Strike Price $67.50 ) VMware, Inc. Put Option, Expiring January 2011, Strike Price $60.00 ) Total Written Options (Proceeds $93,118) $ ) * Non-income producing security. Prior to 5/1/10, Firsthand Technology Opportunities Fund was named Firsthand e-Commerce Fund. Securities held in connection with open written call options. ADR American Depositary Receipt GDR Global Depositary Receipt PLC Public Limited Company SP ADR Sponsored American Depositary Receipt see accompanying notes to financial statements 22 2010 Annual Report FIRSTHAND ALTERNATIVE ENERGY FUND Portfolio of Investments (as of 12/31/10) MARKET SHARES VALUE COMMON STOCKS — 97.6% ($5,774,129) Advanced Materials — 7.7% ($457,334) Corning, Inc. $ MEMC Electronic Materials, Inc.* Metabolix, Inc.* Praxair, Inc. Basic Materials — 1.2% ($67,620) Metalico, Inc.* Battery — 4.9% ($287,154) A123 Systems, Inc.* Building Automation — 1.4% ($84,040) Johnson Controls, Inc. Energy Efficiency — 9.0% ($531,247) Echelon Corp.* Honeywell International, Inc. Itron, Inc.* Environmental Services — 1.8% ($104,904) ADA-ES, Inc.* Industrials — 1.8% ($108,400) 3M Co. United Technologies Corp. Intellectual Property — 0.0% ($1,814) Silicon Genesis Corp., Common *(1) Other Electronics — 6.7% ($398,396) Intevac, Inc.* Koninklijke (Royal) Philips Electronics N.V. Power Conversion/Supply Equipment — 2.7% ($160,140) Power-One, Inc.* MARKET SHARES VALUE Renewable Energy — 52.9% ($3,129,508) Amtech Systems, Inc.* $ Daystar Technologies, Inc.* FuelCell Energy, Inc.* Gamesa Corp. Tecnologica S.A.* GT Solar International, Inc.* Iberdrola S.A. JA Solar Holdings Co., Ltd. - ADR* KYOCERA Corp. - ADR Meyer Burger Technology AG* Motech Industries, Inc. Orion Energy Systems, Inc.* Sharp Corp. Solarfun Power Holdings Co., Ltd. - ADR* SunPower Corp., Class B* Suntech Power Holdings Co., Ltd. - ADR (3)* Trina Solar Ltd. - ADR* ULVAC, Inc. Vestas Wind Systems A.S.* WaterFurnace Renewable Energy, Inc. Yingli Green Energy Holding Co. - ADR* Semiconductors — 7.5% ($443,572) Power Integrations, Inc. Rubicon Technology, Inc.* PREFERRED STOCK — 0.4% ($26,876) Intellectual Property — 0.0% ($952) Silicon Genesis Corp., Series 1-C *(1) 2 Silicon Genesis Corp., Series 1-E *(1) Renewable Energy — 0.4% ($25,924) see accompanying notes to financial statements www.firsthandfunds.com 23 FIRSTHAND ALTERNATIVE ENERGY FUND - continued Portfolio of Investments (as of 12/31/10) MARKET SHARES VALUE SoloPower, Series C-1 (1) $ Total Investments (Cost $5,955,041) — 98.0% Other assets in excess of liabilities — 2.0% NET ASSETS — 100.0% $ * Non-income producing security. Restricted security. ADR American Depositary Receipt see accompanying notes to financial statements 24 2010 Annual Report STATEMENTS OF ASSETS AND LIABILITIES For the year ended December 31, 2010 FIRSTHAND FIRSTHAND FIRSTHAND TECHNOLOGY FIRSTHAND TECHNOLOGY TECHNOLOGY OPPORTUNITIES ALTERNATIVE VALUE FUND LEADERS FUND FUND (1) ENERGY FUND ASSETS Investment securities: Unaffiliated issuers at acquisition cost $ Affiliated issuers at acquisition cost — — — Total acquisition cost $ Unaffiliated issuers at market value $ Affiliated issuers at market value — — — Total market value(2) (Note 2) Cash Segregated cash — Foreign currency at value (cost $0, $0, $0 and $73,300) — — — Receivable from dividends, interest, and reclaims Receivable for capital shares sold — Other assets (Note 6) — — — TOTAL ASSETS LIABILITIES Written options, at value (proceeds $0, $543,940, $93,118 and $0)(3) — — Payable for securities purchased — — Payable to affiliates (Note 4) Payable for capital shares redeemed TOTAL LIABILITIES NET ASSETS $ Net Assets consist of: Paid-in-capital $ Accumulated net investment loss — — — ) Accumulated net realized losses from security transactions, rights, purchased options, foreign currency transactions, short sales and written options ) Net unrealized appreciation (depreciation) on investments, warrants, purchased options, foreign currency and written options ) ) NET ASSETS $ Shares outstanding Net asset value, redemption price and offering price per share (Note 2) $ Prior to May 1, 2010, Firsthand Technology Opportunities Fund was named Firsthand e-Commerce Fund. Includes warrants and purchased options whose primary risk exposure is equity. Primary risk exposure is equity contracts. see accompanying notes to financial statements www.firsthandfunds.com 25 STATEMENTS OF OPERATIONS For the year ended December 31, 2010 FIRSTHAND FIRSTHAND FIRSTHAND TECHNOLOGY FIRSTHAND TECHNOLOGY TECHNOLOGY OPPORTUNITIES ALTERNATIVE VALUE FUND LEADERS FUND FUND(1) ENERGY FUND INVESTMENT INCOME Unaffiliated dividends $ Unaffiliated interest Affiliated interest — — — Foreign tax withholding ) TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 4) Administration fees (Note 4) Trustees fees Miscellaneous fees — — — GROSS EXPENSES Investment advisory fees waived (Note 4) TOTAL NET EXPENSES NET INVESTMENT LOSS ) Net Realized and Unrealized Gain (Loss) on Investments: Net realized gains from security transactions Non-affiliated ) Net realized gains (losses) from rights and purchased option transactions(2) Net realized gains on foreign currency 16 — — Net realized gains (losses) from written option transactions(2) — ) Net realized gains from securities sold short — — — Net change in unrealized appreciation (depreciation) on investments and foreign currency ) ) Net change in unrealized appreciation (depreciation) on purchased options and warrants(2) — Net change in unrealized appreciation (depreciation) on written options(2) — ) — Net change in unrealized appreciation on securities sold short — — — Net Realized and Unrealized Gain (Loss) on Investments ) ) Net Increase (Decrease) In Net Assets Resulting From Operations $ ) $ $ $ ) Prior to May 1, 2010, Firsthand Technology Opportunities Fund was named Firsthand e-Commerce Fund. Primary risk exposure is equity contracts. see accompanying notes to financial statements 26 2010 Annual Report STATEMENTS OF CHANGES IN NET ASSETS For the Years Ended December 31, 2010, and December 31, 2009 FIRSTHAND TECHNOLOGY VALUE FUND FIRSTHAND TECHNOLOGY LEADERS FUND YEAR ENDED YEAR ENDED YEAR ENDED YEAR ENDED 12/31/10 12/31/09 12/31/10 12/31/09 FROM OPERATIONS: Net investment loss $ ) $ ) $ ) $ ) Net realized gains (losses) from security transactions, rights, purchased options, foreign currency, and written options ) ) Net change in unrealized appreciation (depreciation) on investments, warrants, purchased options, foreign currency and written options ) Net increase (decrease) in net assets from operations ) FROM CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Payment for shares redeemed ) Net decrease in net assets from capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) ) NET ASSETS: Beginning of year End of year $ CAPITAL SHARE ACTIVITY: Shares sold Shares redeemed ) Net decrease in shares outstanding ) Shares outstanding, beginning of year Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value), end of year see accompanying notes to financial statements www.firsthandfunds.com 27 STATEMENTS OF CHANGES IN NET ASSETS - continued For the Years Ended December 31, 2010, and December 31, 2009 FIRSTHAND TECHNOLOGY OPPORTUNITIES FUND (1) FIRSTHAND ALTERNATIVE ENERGY FUND YEAR ENDED YEAR ENDED YEAR ENDED YEAR ENDED 12/31/10 12/31/09 12/31/10 12/31/09 FROM OPERATIONS: Net investment loss $ ) $ ) $ ) $ ) Net realized gains (losses) from security transactions, purchased options, foreign currency, short sales and written options ) ) ) Net change in unrealized appreciation (depreciation) on investments, purchased options, foreign currency, short sales and written options ) Net increase (decrease) in net assets from operations ) FROM CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Payment for shares redeemed ) Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of year End of year $ Accumulated Net Investment Income (Loss) $
